     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 1 of 17



                    United States District Court
                     District of Massachusetts

                                    )
United States of America,           )
                                    )
           Plaintiff,               )
                                    )
           v.                       )
                                    )     Criminal Action No.
Junito Melendez, a/k/a Junior       )     99-40016-NMG
Melendez,                           )
                                    )
           Defendant.               )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

    Defendant Junito Melendez (“defendant” or “Melendez”) has

moved to reduce his sentence pursuant to the First Step Act of

2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (“the

First Step Act” or “the FSA”).

    To this Court’s knowledge, defendant’s motion presents an

issue of first impression in this circuit: whether relief under

the First Step Act is available to a defendant who has already

served the sentence as to which he seeks reduction when, as a

result of that sentence, defendant faces an increased mandatory

minimum sentence if he is convicted for a pending subsequent

offense.




                                  -1-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 2 of 17



I.   Background

     A.   2001 Sentence

     In August, 1999, Melendez was indicted, as a juvenile, on

one count of possession with intent to distribute and

distribution of 19.2 grams of cocaine base (Count 1) and one

count of possession of a firearm (Count 2).        Pursuant to a

superseding indictment filed in January, 2000, Melendez was

charged with an additional count of possession with intent to

distribute 3.3 grams of cocaine base, this time as an adult

(Count 3).

     Following a three-day jury trial conducted by this judicial

officer in December, 2000, defendant was convicted on all

counts.   In April, 2001, this Court sentenced defendant, based

on a total offense level (“TOL”) of 30 and a criminal history

category (“CHC”) of IV, to 135 months imprisonment, the low end

of the applicable guideline range.      The Court also imposed a

five-year term of supervised release.

     Defendant appealed to the United States Court of Appeals

for the First Circuit, arguing that this Court erred in denying

his motions to suppress and to sever the juvenile counts of the

indictment from the adult count.      Melendez also asserted that

the Court erred at sentencing by declining to depart downward




                                  -2-
      Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 3 of 17



from the sentencing guidelines due to his role in the offense

and by improperly “double-counting” a prior conviction.

     The First Circuit rejected Melendez’s arguments relating to

the indictment and downward departure but concluded, with the

government’s concession, that this Court had miscalculated

defendant’s CHC by counting a single delinquency adjudication as

two separate convictions.      The First Circuit remanded for

resentencing.

     In May, 2003, this Court concluded that, without the

double-counting, defendant was in CHC III and re-sentenced him

to 121 months, the low end of the newly-applicable guideline

range.

     In June, 2006, this Court again reduced defendant’s

sentence based on a change to his CHC.        The Massachusetts

Superior Court had vacated two of defendant’s prior juvenile

convictions which had the effect of reducing his CHC from III to

I.   Based on a TOL of 30 and a CHC of I, the applicable

guideline range was 97-121 months.       Because of factors then

applicable and based on recommendations of both counsel, the

Court imposed a mid-range sentence of 109 months.          The oft-

amended sentence again included five years of supervised

release.   Defendant was released from the custody of the Bureau




                                   -3-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 4 of 17



of Prisons (“BOP”) and his term of supervised release commenced

in March, 2007.

    Defendant violated the conditions of his supervised release

on three separate occasions.     In May, 2009, he associated with a

known convicted felon and was sentenced to six months in prison,

followed by three years of supervised release.        In December,

2009, defendant violated Massachusetts law by trespassing and

disturbing the peace.    He was sentenced to four months in

prison, followed by three years of supervised release, the first

two months of which were to be served at a Community Confinement

Center (“CCC”).   Upon release after that revocation, defendant

failed to report to the CCC which resulted in a third violation

of his conditions of supervised release and an additional six-

month term of imprisonment.     No additional term of supervised

release was imposed.

    Defendant’s 2001 sentence was, therefore, completed upon

his discharge from BOP custody in December, 2010.         That is the

sentence for which he now seeks reduction pursuant to the FSA.

    B.    Subsequent Criminal Conduct

    Since December, 2010, defendant has committed several more

crimes.   In September, 2011, he was arrested and later convicted

of threats and disorderly conduct.      In October, 2013, he was

arrested and charged with aggravated assault and battery with a

                                  -4-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 5 of 17



dangerous weapon and conspiracy to commit a drug offense.          He

was later convicted of the aggravated assault and battery

charge.   Finally, in December, 2018, defendant was arrested and

charged with trespass and threats.      That case remains pending.

    C.    Current Federal Charges

    In March, 2019, the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”) installed a Title III wiretap on

defendant’s phone after United States District Judge Timothy S.

Hillman found probable cause that defendant was engaged in

firearm and controlled substance offenses.       ATF alleges that,

after surveilling defendant for less than two weeks, agents

gathered evidence of several new federal offenses.

    In July, 2019, a grand jury returned two separate

indictments, one charging defendant with conspiracy to commit a

Hobbs Act robbery and the other charging defendant with

conspiracy to distribute cocaine in violation of 21 U.S.C.

§ 846.    With respect to the drug charge, the indictment alleges

that 500 grams or more of cocaine were reasonably foreseeable

and attributable to defendant, subjecting him to a mandatory

minimum sentence of five years.      Both of those cases remain

pending before Judge Hillman’s session of this Court. See United

States v. Melendez et al., 4:19-cr-40024-TSH (D. Mass. 2019)




                                  -5-
      Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 6 of 17



(Hobbs Act conspiracy); United States v. Melendez et al., 4:19-

cr-40025-TSH (D. Mass. 2019) (drug charge).

II.   Motion for Relief Pursuant to the First Step Act

      A.   Statutory Framework

      Congress enacted the Fair Sentencing Act in 2010 primarily

to reform the penalty structure for crack cocaine offenses. Pub.

L. No. 111-220, 124 Stat. 2373.       In furtherance of that goal,

§ 2 of the Fair Sentencing Act, among other things, lowered

statutory penalties for crack cocaine offenses and increased the

quantities of crack cocaine needed to initiate mandatory minimum

sentences.   Those provisions did not, however, apply

retroactively. Dorsey v. United States, 576 U.S. 260, 269, 281-

82 (2012).

      To address that concern, Congress enacted the First Step

Act in 2018 which rendered several provisions of the Fair

Sentencing Act retroactively applicable.        Relevant to Melendez’s

pending motion is § 404 of the First Step Act, which permits a

court that “imposed a sentence for a covered offense” to reduce

a defendant’s sentence as if §§ 2 and 3 of the Fair Sentencing

Act were in effect when the offense was committed. § 404(b).

      A “covered offense” means

      a violation of a Federal criminal statute, the
      statutory penalties for which were modified by section
      2 or 3 of the Fair Sentencing Act of 2010 (Public Law

                                   -6-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 7 of 17



    111–220; 124 Stat. 2372), that was committed before
    August 3, 2010.

§ 404(a).   Section 404 further provides that

    [n]othing in [§ 404] shall be construed to require a
    court to reduce any sentence pursuant to this section.

§ 404(c).

    Also relevant to the pending motion are §§ 802(57) and

841(b)(1)(B)(ii) of Title 21 of the United States Code.

Pursuant to § 841(b)(1)(B)(ii),

    [i]f any person commits [a violation of
    § 841(b)(1)(B)] after a prior conviction for a serious
    drug felony or serious violent felony has become
    final, such person shall be sentenced to a term of
    imprisonment which may not be less than 10 years and
    not more than life imprisonment . . . .

Section 802(57) defines a “serious drug felony” as

    an offense described in section 924(e)(2) of title 18
    for which (A) the offender served a term of
    imprisonment of more than 12 months; and (B) the
    offender’s release from any term of imprisonment was
    within 15 years of the commencement of the instant
    offense.

    B.   Analysis

    The drug charge against defendant pending before Judge

Hillman involves conduct entirely distinct from the conviction

at issue in this case.    There is, however, a single connection:

the charge before Judge Hillman was commenced within 15 years of

defendant’s release from serving his drug-related sentence of

more than one year in this case.        Pursuant to 21 U.S.C.

§§ 802(57) and 841(b)(1)(B)(ii), that connection results in


                                  -7-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 8 of 17



defendant being subject to an enhanced mandatory minimum

sentence of ten years (instead of 5 years) for the drug charge

pending before Judge Hillman.

    Defendant maintains that if the FSA had been in effect when

he was initially sentenced, he likely would have received a

reduced sentence that he would have completed outside of the 15-

year “window”.   Consequently, he argues, he would not be subject

to an enhanced mandatory minimum sentence in the case pending

before Judge Hillman.    Defendant further contends that the

language of the FSA plainly entitles him to such relief.          The

government rejoins that the Court lacks jurisdiction to reduce

defendant’s sentence because the sentence has been served in

full and, even if the Court did have jurisdiction, such a

reduction is not in the interest of justice.

    For the reasons explained below, the Court will deny

defendant’s motion for resentencing pursuant to the FSA because

it lacks jurisdiction and, even if it had jurisdiction, it would

decline to exercise its discretion to resentence defendant.

        1.   Jurisdiction

    The FSA was intended to provide relief to individuals who

were convicted of a “covered offense” and sentenced to a term of

imprisonment that Congress has now determined was not

proportional to the crime of conviction.       There is, as defendant

                                  -8-
     Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 9 of 17



notes, no textual limitation in the FSA that conditions

eligibility for sentence reduction on “covered offenses” that

are unexpired.   The Act places only two limitations on a court’s

authority to entertain a motion made thereunder: (1) the

sentence for which reduction is sought must not have been

imposed or previously reduced in accordance with §§ 2 and 3 of

the Fair Sentencing Act and (2) the defendant must not have

previously made a motion pursuant § 404 of the FSA that was

denied on the merits. Pub. L. No. 115-391, § 404(c).

    Notwithstanding the lack of any textual limitation barring

the relief defendant seeks, the Court has an obligation to

ensure that it maintains subject matter jurisdiction, which

extends only to active cases or controversies. U.S. Const. art.

III, § 2.   To that end, the Court must ensure that defendant

“continue[s] to have a personal stake in the outcome” of this

judicial proceeding. See United States v. Rene E., 583 F.3d 8,

19 (1st Cir. 2009).    When a defendant challenges an underlying

conviction for which the sentence imposed has been completed,

courts routinely presume collateral consequences sufficient to

demonstrate a continuing stake in the outcome. Spencer v. Kemna,

523 U.S. 1, 11-12 (1998).     That presumption does not, however,

apply to challenges to the completed sentence itself. Rene E.,

583 F.3d at 19; see also Spencer, 523 U.S. at 14 (“We adhere to

the principles announced in [Lane v. Williams, 455 U.S. 624

                                  -9-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 10 of 17



(1982)], and decline to presume that collateral consequences

adequate to meet Article III’s injury-in-fact requirement

resulted from petitioner’s parole revocation.”).

    Melendez submits that he can demonstrate a concrete

collateral consequence resulting from resentencing because, if

the Court reduces the subject sentence as requested, the

completion date of that sentence will fall outside of the

applicable 15-year “window”.     The indictment pending before

Judge Hillman alleges that the drug-related offense began in

March, 2019.   Consequently, to fall outside of the 15-year

window, defendant must demonstrate that he would have completed

his sentence for the crime committed in 1999 no later than

March, 2004.

    Applying the current version of the United States

Sentencing Guidelines (“the Sentencing Guidelines”), defendant

calculates his base offense level (“BOL”) as 22 by virtue of his

being held accountable for 22.5g of cocaine base.        His BOL is

increased by 2 levels for use of a firearm which results in a

TOL of 24.   At CHC I, that results in a guideline range of 51-63

months.   Melendez presumes that the Court would have imposed a

sentence of 51 months at the low end of that range.        He does

not, however, provide the projected release date after such a

reduced sentence or account for the several violations of his


                                 -10-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 11 of 17



term of supervised release which led to approximately 16 months

of additional imprisonment.

    As a preliminary matter, the Court is skeptical that the

current version of the Sentencing Guidelines would apply at

defendant’s FSA resentencing.     The FSA does not authorize relief

based on “plenary resentencing issues”. See, e.g., United States

v. McKinney, 382 F. Supp. 3d 1163, 1165 (D. Kan. 2019)

(collecting cases).   It merely permits the imposition of “a

reduced sentence as though [the Fair Sentencing Act] were in

effect at the time the covered offense was committed”. § 404(b).

Put differently, the statute does not account for intervening

changes in the law (including amendments to the Sentencing

Guidelines) other than the retroactive application of the Fair

Sentencing Act.   As a result, it is unclear whether defendant

would be entitled to the benefit of the several amendments to

the Sentencing Guidelines that have already reduced the

applicable guideline ranges since defendant was sentenced.

    The Court is similarly unpersuaded that, even if the

current Sentencing Guidelines were to apply, it would resentence

defendant to a low-end guideline sentence given his recurrent

criminal history and his several violations of supervised

release.




                                 -11-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 12 of 17



    Furthermore, even if the Court were to re-sentence

defendant to 51 months imprisonment, it is doubtful that would

provide the relief sought because of defendant’s several

violations of supervised release.       Defendant contends that the

Court should disregard those violations for purposes of

determining FSA eligibility but proffers no argument in support

of that contention.   The “interdependent relationship” between

custodial imprisonment, supervised release and any additional

terms of imprisonment imposed for revocation thereof

demonstrates that each is a “component[] of one unified

sentence”. See United States v. Ketter, 908 F.3d 61, 65 (4th

Cir. 2018).   Accordingly, the Court can discern no reason for

ignoring any portion of the sentence served by defendant in

determining eligibility for FSA relief.

    Neither party proffers a workable solution for how the

Court should calculate whether defendant would have completed

the subject sentence, including the original custodial

imprisonment and the additional terms of imprisonment imposed

after the several revocations of supervised release, more than

15 years before he became subject to the pending charges before

Judge Hillman.   In the absence of any guidance from the parties,

the Court has determined that the most accurate method of doing

so would be to shift the timeline of defendant’s term of

imprisonment back as though his supervised release commenced

                                 -12-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 13 of 17



after serving 51 months in prison and then calculating the

subsequent violations of supervised release at the same

intervals and with the same consequences as actually occurred.

In that scenario, defendant would have completed (1) his initial

term of imprisonment in December, 2002; (2) the term of

imprisonment for his first violation of supervised release in

August, 2005; (3) the term of imprisonment for his second

violation in December, 2005, and (4) the term of imprisonment

for his third violation in September, 2006.

    Thus, even if defendant were entitled to First Step Act

relief and a revised sentence of 51 months, he has not

demonstrated that he would have completed that sentence,

including the terms of imprisonment imposed for violations of

supervised release, more than 15 years before commencement of

the offense conduct which is the subject matter of the case

pending before Judge Hillman.     Accordingly, defendant is unable

to establish a definitive collateral consequence of a reduction

of his already-completed sentence and the Court lacks

jurisdiction.

        2. Discretion


    Assuming arguendo that defendant could demonstrate that the

FSA applies and that the Court has jurisdiction to reduce his

sentence, the Court would, in its discretion decline to reduce

                                 -13-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 14 of 17



defendant’s sentence.   The FSA provides that, even if a

defendant is eligible for resentencing, a sentencing court

maintains discretion to determine whether a reduction is

warranted. United States v. Smith, 954 F.3d 446, 452 (1st Cir.

2020) (“The First Step Act gives district courts discretion to

grant or deny a sentencing reduction.”).       The FSA does not

provide any limitation on that discretion or identify any

factors that should or must be considered.


    At his second revocation hearing for violating supervised

release, defendant assured this judicial officer that he was

“ready to move forward” and become an upstanding citizen.         With

apparent indifference, he proceeded to violate the conditions of

his supervised release yet again and has since been charged with

no less than six additional crimes.      Such conduct demonstrates a

propensity for recidivism and a lack of remorse for his unlawful

conduct.   As a result, the Court is dissuaded from exercising

its discretion in defendant’s favor.


    The Court also declines to exercise its discretion because

it concludes that the FSA does not contemplate relief under

these circumstances.    First, in essence defendant seeks to use a

reduction of his sentence for a “covered offense” as a means of

avoiding the prospect of an enhanced mandatory minimum for a

separate, subsequent offense that is not covered by the FSA.

                                 -14-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 15 of 17



But a reduced sentence under the FSA would not, alone, provide

the relief defendant seeks unless that reduction causes

defendant to fall outside of the applicable 15-year “window”.

Nothing in the FSA entitles defendant to such relief. See United

States v. Martin, 03-cr-795 (BMC), 2019 WL 2289850 (E.D.N.Y. May

29, 2019) (declining to reduce defendant’s already-completed

sentence pursuant to the FSA where the defendant remained in

federal custody for an unrelated offense and resentencing would

have the effect of advancing defendant’s release date); but see

also United States v. Miles, 07-cr-00890 (APR) (E.D.N.Y. Apr.

25, 2019) (considering remarkably similar facts as Martin and

holding that the FSA provided defendant with a statutory basis

for reduction of his sentence given the collateral consequence

of an earlier release date on a subsequent conviction).


    Furthermore, to provide defendant with FSA relief under

these circumstances would, in effect, render application of the

FSA to an already-completed sentence dependent upon the

indictment or conviction of a defendant for a subsequent and

unrelated crime.   Indeed, if defendant were not subject to

additional charges before Judge Hillman, he would be unable to

describe any potential collateral consequences.        The application

of the FSA cannot be dependent upon a defendant’s proclivity

toward crime. See Martin, 2019 WL 2289850, at *4(“[H]ad


                                 -15-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 16 of 17



[defendant] filed his motion for a retroactive resentencing . .

. while he was no longer incarcerated, I would have denied it

outright as moot. The only difference between the latter

hypothetical scenario and the facts before me is that defendant

continued to commit crimes while he was in prison and by his own

volition extended the term of his incarceration.”); see also

Spencer, 523 U.S. at 15-18 (holding, in the habeas context, that

collateral consequences cannot be “contingent upon [a

defendant’s] violating the law, getting caught, and being

convicted” because the prevention of such an occurrence is

entirely within the defendant’s control and is required by law).

    Finally, as the preceding calculations of the Court

demonstrate, it is only by virtue of defendant’s several

violations of supervised release and subsequent conduct that he

now faces the application of the enhanced mandatory minimum

sentence before Judge Hillman.     Had defendant abided by the

terms of his supervised release, he may have persuaded the Court

that definitive collateral consequences exist to warrant the

reduction of his already-completed sentence in the event he

could establish jurisdiction under the FSA.

    Neither defendant’s conduct, nor the underlying policy

consideration convince the Court that it should reduce

defendant’s sentence pursuant to the FSA.       Accordingly,


                                 -16-
    Case 4:99-cr-40016-NMG Document 147 Filed 05/27/20 Page 17 of 17



defendant’s motion for reduction of his sentence pursuant to the

FSA will be denied because the Court has neither the

jurisdiction nor the inclination to exercise its discretion to

reduce defendant’s sentence.

                                 ORDER

    For the foregoing reasons, the motion of defendant for

relief pursuant to the First Step Act (Docket No. 128) is

DENIED.



So ordered.



                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge




Dated May 27, 2020




                                 -17-
